         Case 19-36444 Document 292 Filed in TXSB on 03/03/20 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

    IN RE:                                              §
                                                        §      CHAPTER 11
    APPROACH RESOURCES INC., et al.,                    §
                                                        §      CASE NO. 19-36444 (MI)
                                                        §
                            Debtors. 1                  §      (Jointly Administered)
                                                        §




                    NOTICE OF AGENDA FOR MATTERS SET ON
                MARCH 4, 2020 AT 1:30 PM (PREVAILING CENTRAL TIME)

        Approach Resources Inc. and its debtor affiliates, as debtors and debtors in possession

(collectively, the “Debtors”), file this agenda for matters set on March 4, 2020 at 1:30 p.m.

(prevailing Central Time).


        1.       Sale Hearing. Debtors’ Motion For (i) Entry Of An Order Approving (a) Bid
                 Procedures; (b) The Form And Manner Of Notice; (c) The Procedures For
                 Determining Cure Amounts For Executory Contracts And Unexpired Leases; And
                 (ii) Entry Of An Order Approving (A) The Sale Of Substantially All Of The Debtors’
                 Assets Free And Clear Of All Liens, Claims, Encumbrances And Interests; And
                 (b) The Assumption And Assignment Of Certain Contracts And Unexpired Leases
                 [Dkt. No. 100]

                 Responses:

                 a. Letter from Chris Kappos III, dated January 28, 2020 [Dkt. No. 222];

                           i.      Status: This matter is not moving forward. Movant never noticed
                                   interested parties and filed a certificate of service as directed by the
                                   Court.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Approach Resources Inc. (4817); Approach Midstream Holdings LLC (4122); Approach
Oil & Gas Inc. (7957); Approach Operating, LLC (1981); Approach Delaware, LLC (7483); Approach Services, LLC
(3806); and Approach Resources I, LP (5316). The Debtors’ mailing address is One Ridgmar Centre, 6500 West
Freeway, Suite 900, Fort Worth, Texas 76116.

MARCH 4, 2020 HEARING AGENDA                                                                                PAGE 1
511851.000060 23219019.2
            Case 19-36444 Document 292 Filed in TXSB on 03/03/20 Page 2 of 3




                     b. Limestone County’s Objection To The Debtors’ Order Approving (a) Bid
                        Procedures; (b) The Form And Manner Of Notice; (c) The Procedures For
                        Determining Cure Amounts For Executory Contracts And Unexpired Leases;
                        And (d) Granting Related Relief [Dkt. No. 275];

                              i.       Status: This matter is not moving forward; objection resolved and
                                       withdrawn.

                                       A.        Withdrawal Of Limestone County’s Objection To Debtors’
                                                 Order Approving (a) Bid Procedures; (b) The Form And
                                                 Manner Of Notice; (c) The Procedures For Determining
                                                 Cure Amounts For Executory Contracts And Unexpired
                                                 Leases; And (d) Granting Related Relief [Dkt. No. 290];

                     c. FE One Ridgmar Centre, L.P.’s Objection to Debtors’ Proposed Cure Amount
                        [Dkt. No. 291]

                              i.       Status: This matter is not moving forward on March 4, 2020.
                                       Contract of FE One Ridgmar Centre, L.P. is not being assumed at
                                       this time. 2

                     Related Documents:

                     a. Notice of Prevailing Purchaser and Auction Cancellation [Dkt. No. 274];

                     b. Supplemental Notice of Executory Contracts and Unexpired Leases Which May
                        Be Assumed and Assigned, Pursuant to Section 365 of the Bankruptcy Code, in
                        Connection With the Sale of Substantially All of the Debtors’ Assets and the
                        Proposed Cure Amounts with Respect Thereto [Dkt. No. 277];

                     c. Second Supplemental Notice of Executory Contracts and Unexpired Leases
                        Which May Be Assumed and Assigned, Pursuant to Section 365 of the
                        Bankruptcy Code, in Connection With the Sale of Substantially All of the
                        Debtors’ Assets and the Proposed Cure Amounts with Respect Thereto [Dkt.
                        No. 282];

                     d. Notice of Amended Proposed Order Approving (a) the Sale of Substantially All
                        of the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances and
                        Interests; and (b) the Assumption and Assignment of Certain Contracts and
                        Unexpired Leases;

                     e. Declaration of Alexander Svoyskiy in Support of Sale of Substantially All Assets
                        to Alpine Energy Acquisitions, LLC; and




2
    The Debtors reserve all rights to assume or reject this contract at a later date in accordance with applicable law.

MARCH 4, 2020 HEARING AGENDA                                                                                       PAGE 2
511851.000060 23219019.2
         Case 19-36444 Document 292 Filed in TXSB on 03/03/20 Page 3 of 3




                 f. Declaration of Sergei Krylov in Support of Sale of Substantially All Assets to
                    Alpine Energy Acquisitions, LLC.


DATED: March 3, 2020
Houston, Texas

                                                Respectfully submitted,

                                                THOMPSON & KNIGHT LLP

                                                By: /s/ David M. Bennett       .
                                                David M. Bennett
                                                State Bar No. 02139600
                                                Email: david.bennett@tklaw.com
                                                1722 Routh St., Suite 1500
                                                Dallas, TX 75201
                                                Telephone: (214) 969-1700
                                                Facsimile: (214) 969-1751

                                                and

                                                Demetra L. Liggins
                                                State Bar No. 24026844
                                                Email: demetra.liggins@tklaw.com
                                                Anthony F. Pirraglia
                                                State Bar No. 24103017
                                                Email: anthony.pirraglia@tklaw.com
                                                811 Main Street, Suite 2500
                                                Houston, TX 77002
                                                Telephone: (713) 654-8111
                                                Facsimile: (713) 654-1871

                                                COUNSEL FOR DEBTORS AND
                                                DEBTORS IN POSSESSION




MARCH 4, 2020 HEARING AGENDA                                                               PAGE 3
511851.000060 23219019.2
